UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 11/30/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Emerging Markets Debt Local Currency Fund SEMIANNUAL REPORT November 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Options Written 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 18 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Emerging Markets Debt Local Currency Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Emerging Markets Debt Local Currency Fund, covering the six-month period from June 1, 2016 through November 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over the reporting period despite occasional bouts of volatility stemming from economic and political developments. In the wake of a robust market rally during the spring of 2016, a referendum in the United Kingdom to leave the European Union triggered heightened market turbulence in June. The market rally resumed over the summer as geopolitical concerns eased, and several broad measures of stock market performance climbed to record highs. Stock prices moderated prior to U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality sovereign bonds moved lower over much of the reporting period due to robust investor demand for current income, but yields surged higher after the election amid expectations of rising interest rates. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation December 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from June 1, 2016 through November 30, 2016, as provided by Javier Murcio and Federico Garcia Zamora, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2016, Dreyfus Emerging Markets Debt Local Currency Fund’s Class A shares produced a total return of -1.74%, Class C shares returned -2.17%, Class I shares returned -1.63%, and Class Y shares returned -1.54%. 1 In comparison, the fund’s benchmark, the JPMorgan Government Bond Index-Emerging Markets Global Diversified (the “Index”), produced a 0.22% total return for the same period. 2 Emerging-markets bonds rallied over the summer and early fall of 2016 amid improving economic conditions, but pronounced market weakness following U.S. elections in November caused the Index to produce roughly flat returns for the reporting period overall. The fund lagged its benchmark, mainly due to shortfalls in its currency strategies. The Fund’s Investment Approach The fund seeks to maximize total return. To pursue its goal, the fund normally invests at least 80% of its assets in emerging market bonds and other debt instruments denominated in the local currency of issue, and in derivative instruments that provide investment exposure to such securities. When choosing investments, we employ in-depth fundamental country analysis supported by the discipline of quantitative valuation models. A “top down” analysis of macroeconomics and financial and political variables guides country and currency allocations. We also consider technical market factors and the global risk environment. We seek to identify shifts in country fundamentals and consider the risk-adjusted attractiveness of currency and duration returns for each emerging market country. Robust Investor Demand Supported Emerging Bond Markets The reporting period began on a strong note, as emerging-markets securities and currencies generally gained value when economic concerns in China eased, commodity prices rebounded from previous weakness, several major central banks announced new stimulus measures, U.S. monetary policymakers suggested that they would delay additional rate hikes, and many foreign currencies gained value against the U.S. dollar. Notably, the Bank of Japan and European Central Bank adopted negative short-term interest rates, a move that drove international fixed-income investors to higher yielding market sectors, including emerging-markets bonds. In June, concerns surrounding a referendum in the United Kingdom to leave the European Union produced renewed market volatility. Yet, higher yielding bond market sectors quickly rebounded amid robust demand from international investors seeking more competitive yields than were available from sovereign bonds in developed markets. Emerging-markets bonds and currencies rallied particularly strongly in September, when global commodity prices continued to recover and it became apparent that interest rates in developed markets were likely to stay low for longer than previously expected. However, emerging bond and currency markets gave back most of their previous gains in November, when the election of a new U.S. president raised questions regarding the implications of future U.S. foreign and trade policies on developing nations such as China and Mexico. Consequently, the Index ended the reporting period with relatively flat total returns. 3 DISCUSSION OF FUND PERFORMANCE (continued) Currency Volatility Hurt Performance The fund’s performance compared to its benchmark was undermined during the reporting period by certain currency positions. A long position in the Polish zloty proved counterproductive when the currency weakened against the U.S. dollar, while short positions in the South African rand, Thai baht, and Turkish lira suffered as those currencies strengthened. The fund’s relative results also were hurt by underweighted exposure to bonds in South Africa and Turkey. On the other hand, a number of other strategies helped support the fund’s relative performance over the reporting period. Most notably, a long position in Brazilian bonds gained value when local political and economic concerns abated and interest-rates declined. Falling interest rates also benefited the fund’s long positions in Mexico, where the fund focused on better performing quasi-sovereign and inflation-linked bonds that are not represented in the Index. The fund also achieved good results from Russian bonds, as well as from an overweighted position in Colombian bonds and long exposure to the Colombian peso. At times during the reporting period, the fund employed forward contracts to establish its currency strategies, and it sold call options on the U.S. dollar to augment current income and gradually add to our exposure to EM currencies, which we believe to be oversold in contrast with their fundamentals. The Outlook for the Asset Class is Promising The market is waiting for the U.S. Congress to enact the new presidential administration’s fiscal, trade, and foreign policy proposals. We remain constructed in light of stable commodity prices, economic improvement in China, and generally stronger growth outlook in developed markets. As of the reporting period’s end, we have identified a number of opportunities meeting our investment criteria among bonds in Argentina, Brazil, Indonesia, Russia, Colombia, and Mexico and among currencies such as the Indonesia rupiah, Polish zloty, Russian ruble, and Colombian peso. In contrast, we have maintained underweighted exposure to bonds in Malaysia and short positions in Asian currencies such as the Philippines peso, Korean won, and Taiwan new dollar. December 15, 2016 Bonds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits, and low savings rates, political factors, and government control. The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies, and emerging markets generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of issuers located or doing substantial business in emerging markets are often subject to rapid and large changes in price. The fund may use derivative instruments, such as options, futures, options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: FactSet — JPMorgan Government Bond Index-Emerging Markets Global Diversified Index is a comprehensive global local emerging markets index that consists of regularly traded, liquid fixed-rate, domestic currency government bonds, and includes countries with debt markets that are readily accessible to foreign investors. The index is market capitalization weighted, with a cap of 10% to any one country.Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Markets Debt Local Currency Fund from June 1, 2016 to November 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.42% for Class A, 2.23% for Class C, 1.19% for Class I and 1.04% for Class Y, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS November 30, 2016 (Unaudited) Bonds and Notes - 92.8% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Foreign/Governmental - 92.8% AHML Finance, Sr. Unscd. Notes RUB 7.75 2/13/18 77,900,000 1,183,230 Argentine Government, Bonds ARS 2.50 7/22/21 17,035,000 b 1,203,671 Argentine Government, Sr. Unscd. Bonds ARS 27.67 3/28/17 1,900,000 c 124,970 Argentine Government, Sr. Unscd. Bonds ARS 15.50 10/17/26 4,700,000 295,139 Argentine Government, Sr. Unscd. Bonds ARS 16.00 10/17/23 7,100,000 444,170 Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 405,000 b,c 180,074 Argentine Government, Unscd. Bonds ARS 18.20 10/3/21 4,880,000 318,515 Brazilian Government, Bonds BRL 0.00 10/1/17 14,300,000 d 3,834,318 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 12,770,000 3,655,885 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/25 2,640,000 743,347 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 230,500,000 356,920 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 3,373,600,000 1,282,735 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 4,816,100,000 1,601,148 Comision Federal de Electricidad, Sr. Unscd. Bonds, Ser. 14-2 MXN 7.35 11/25/25 55,080,000 2,361,737 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 6,800,000,000 e 2,058,728 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 186,470,000 633,382 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 497,140,000 1,971,809 Indonesian Government, Sr. Unscd. Bonds, Ser. FR56 IDR 8.38 9/15/26 5,147,000,000 388,749 Indonesian Government, Sr. Unscd. Bonds, Ser. FR58 IDR 8.25 6/15/32 24,440,000,000 1,785,735 Indonesian Government, Sr. Unscd. Bonds, Ser. FR66 IDR 5.25 5/15/18 1,620,000,000 115,770 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 21,680,000,000 1,596,505 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 7,003,000,000 519,573 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 14,240,000,000 1,109,569 Malaysian Government, Sr. Unscd. Bonds, Ser. 115 MYR 3.96 9/15/25 4,600,000 990,626 Malaysian Government, Sr. Unscd. Bonds, Ser. 413 MYR 3.84 4/15/33 4,310,000 859,904 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 2,000,000 113,697 6 Bonds and Notes - 92.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Foreign/Governmental - 92.8% (continued) Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 3,500,000 211,379 Mexican Government, Bonds, Ser. S MXN 4.50 12/4/25 5,600,000 f 1,650,673 Peruvian Government, Bonds PEN 8.20 8/12/26 900,000 300,565 Peruvian Government, Bonds PEN 6.35 8/12/28 2,950,000 856,872 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 17,900,000 803,678 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 17,670,000 729,400 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 19,000,000 384,738 Polish Government, Bonds, Ser. 1023 PLN 4.00 10/25/23 1,400,000 346,653 Polish Government, Bonds, Ser. 726 PLN 2.50 7/25/26 8,170,000 1,767,171 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 112,600,000 1,753,329 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 86,745,000 1,198,873 Russian Government, Bonds, Ser. 6215 RUB 7.00 8/16/23 217,030,000 3,108,648 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 3,100,000 210,124 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 9,620,000 749,311 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 31,700,000 1,830,226 Thai Government, Sr. Unscd. Bonds THB 3.85 12/12/25 8,415,000 259,168 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 52,200,000 g 1,525,259 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.25 3/12/28 26,117,000 g 690,560 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 43,900,000 e 2,923,081 Turkish Government, Bonds TRY 8.70 7/11/18 1,000,000 285,240 Turkish Government, Bonds TRY 8.80 9/27/23 6,030,000 1,598,019 Turkish Government, Bonds TRY 10.40 3/20/24 7,385,000 2,119,396 Turkish Government, Bonds TRY 10.60 2/11/26 3,305,000 946,567 Total Bonds and Notes (cost $69,728,856) Short-Term Investments - 2.7% U.S. Treasury Bills (cost $1,636,867) 0.47 4/27/17 1,640,000 h 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,039,066) 1,039,066 i Total Investments (cost $72,404,789) 97.2% Cash and Receivables (Net) 2.8% Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso HUF—Hungarian Forint IDR—Indonesian Rupiah MXN—Mexican Peso MYR—Malaysian Ringgit PEN—Peruvian Nuevo Sol PHP—Philippine Peso PLN—Polish Zloty RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira ZAR—South African Rand b Principal amount for accrual purposes is periodically adjusted based on changes in the Argentine Consumer Price Index. c Variable rate security—rate shown is the interest rate in effect at period end. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $4,981,809 or 8.26% of net assets. f Principal amount for accrual purposes is periodically adjusted based on changes in the Mexican Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. h Held by a broker as collateral for open forward currency exchange contracts. i Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Brazil 13.7 Russia 12.0 Mexico 9.7 South Africa 9.5 Indonesia 9.1 Colombia 8.2 Turkey 8.2 Short-Term/Money Market Investments 4.4 Argentina 4.3 Hungary 4.3 Thailand 4.1 Poland 3.5 Malaysia 3.1 Peru 1.9 Chile .6 Philippines .6 † Based on net assets. See notes to financial statements. 9 STATEMENT OF OPTIONS WRITTEN November 30, 2016 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, February 2017 @ BRL 3.8 600,000 (4,280) Colombian Peso, February 2017 @ COP 3,450 600,000 (4,989) Indonesian Rupiah, February 2017 @ IDR 14,500 600,000 (5,568) Mexican New Peso, December 2016 @ MXN 20 1,300,000 (37,335) Mexican New Peso, December 2016 @ MXN 22 1,200,000 (1,689) South African Rand, December 2016 @ ZAR 16 1,300,000 (1) South African Rand, February 2017 @ ZAR 16 600,000 (5,054) South Korean Won, January 2017 @ KRW 1,175 620,000 (11,122) South Korean Won, February 2017 @ KRW 1,200 600,000 (7,919) Turkish Lira, January 2017 @ TRY 3.25 600,000 (39,581) Total Options Written (premiums received $99,972) See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES November 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 71,365,723 57,615,195 Affiliated issuers 1,039,066 1,039,066 Cash 33,830 Cash denominated in foreign currency 614,231 608,818 Dividends and interest receivable 2,359,288 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 731,034 Receivable for investment securities sold 44,135 Receivable for shares of Beneficial Interest subscribed 8,312 Unrealized appreciation on swap agreements—Note 4 4,151 Prepaid expenses 42,120 62,485,949 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 152,160 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,630,047 Payable for shares of Beneficial Interest redeemed 121,410 Outstanding options written, at value (premiums received $99,972)—See Statement of Options Written—Note 4 117,538 Payable for investment securities purchased 69,237 Unrealized depreciation on swap agreements—Note 4 3,423 Accrued expenses 49,371 2,143,186 Net Assets ($) 60,342,763 Composition of Net Assets ($): Paid-in capital 311,174,582 Accumulated undistributed investment income—net 1,461,978 Accumulated net realized gain (loss) on investments (237,142,218) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (15,151,579) Net Assets ($) 60,342,763 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 4,431,018 2,830,310 45,061,772 8,019,663 Shares Outstanding 412,884 272,973 4,160,543 739,713 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Six Months Ended November 30, 2016 (Unaudited) Investment Income ($): Income: Interest (net of $55,917 foreign taxes withheld at source) 4,211,166 Dividends from affiliated issuers 1,009 Total Income 4,212,175 Expenses: Management fee—Note 3(a) 440,183 Shareholder servicing costs—Note 3(c) 102,751 Custodian fees—Note 3(c) 50,153 Registration fees 33,757 Professional fees 28,134 Prospectus and shareholders’ reports 23,120 Distribution fees—Note 3(b) 12,366 Trustees’ fees and expenses—Note 3(d) 4,092 Loan commitment fees—Note 2 486 Miscellaneous 20,861 Total Expenses 715,903 Less—reduction in fees due to earnings credits—Note 3(c) (716) Net Expenses 715,187 Investment Income—Net 3,496,988 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (32,941,312) Net realized gain (loss) on options transactions 190,443 Net realized gain (loss) on swap transactions 426,389 Net realized gain (loss) on forward foreign currency exchange contracts (5,139,634) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 38,024,402 Net unrealized appreciation (depreciation) on options transactions (108,527) Net unrealized appreciation (depreciation) on swap transactions (374,181) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 483,356 Net Unrealized Appreciation (Depreciation) 38,025,050 Net Realized and Unrealized Gain (Loss) on Investments 560,936 Net Increase in Net Assets Resulting from Operations 4,057,924 See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2016 (Unaudited) Year Ended May 31, 2016 Operations ($): Investment income—net 3,496,988 39,767,391 Net realized gain (loss) on investments (37,464,114) (332,827,659) Net unrealized appreciation (depreciation) on investments 38,025,050 186,956,101 Net Increase (Decrease) in Net Assets Resulting from Operations 4,057,924 Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 172,728 853,425 Class C 52,929 187,952 Class I 8,158,978 68,837,265 Class Y 214,283 65,997,319 Cost of shares redeemed: Class A (1,437,247) (11,644,591) Class C (740,167) (2,382,579) Class I (86,584,623) (776,802,277) Class Y (1,625,898) (139,459,215) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 138,073,856 1,038,590,724 End of Period 60,342,763 138,073,856 Undistributed (distributions in excess of) investment income—net 1,461,978 (2,035,010) Capital Share Transactions (Shares): Class A Shares sold 15,236 75,929 Shares redeemed (126,635) (1,078,130) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 4,769 17,331 Shares redeemed (67,331) (222,960) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 709,378 6,188,783 Shares redeemed (7,384,339) (71,979,220) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold 18,297 5,623,138 Shares redeemed (140,372) (12,955,112) Net Increase (Decrease) in Shares Outstanding a During the period ended November 30, 2016, 2,706 Class Y shares representing $31,478 were exchanged for 2,707 Class I shares and during the period ended May 31, 2016, 7,414 Class Y shares representing $83,279 were exchanged for 7,420 Class I shares. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended Class A Shares November 30, 2016 Year Ended May 31, (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 10.92 11.90 14.38 14.57 13.32 15.22 Investment Operations: Investment income—net a .33 .74 .75 .64 .61 .67 Net realized and unrealized gain (loss) on investments (.52) (1.72) (3.08) (.55) .98 (1.87) Total from Investment Operations (.19) (.98) (2.33) .09 1.59 (1.20) Distributions: Dividends from Investment income—net - - (.15) (.21) (.34) (.59) Dividends from net realized gain on investments - - - (.07) - (.11) Total Distributions - - (.15) (.28) (.34) (.70) Net asset value, end of period 10.73 10.92 11.90 14.38 14.57 13.32 Total Return (%) b (1.74) c (16.28) .62 11.83 (8.12) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.42 d 1.27 1.25 1.25 1.24 1.22 Ratio of net expenses to average net assets 1.42 d 1.25 1.25 1.24 1.22 Ratio of net investment income to average net assets 5.72 d 6.81 5.68 4.59 4.09 4.64 Portfolio Turnover Rate 26.99 c 29.71 61.03 61.76 58.82 112.87 Net Assets, end of period ($ x 1,000) 4,431 5,726 18,158 47,720 89,327 78,351 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements . 14 Six Months Ended Class C Shares November 30, 2016 Year Ended May 31, (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 10.59 11.63 14.11 14.35 13.14 15.06 Investment Operations: Investment income—net a .27 .65 .63 .56 .48 .55 Net realized and unrealized gain (loss) on investments (.49) (1.69) (3.01) (.57) .97 (1.85) Total from Investment Operations (.22) (1.04) (2.38) (.01) 1.45 (1.30) Distributions: Dividends from Investment income—net - - (.10) (.16) (.24) (.51) Dividends from net realized gain on investments - - - (.07) - (.11) Total Distributions - - (.10) (.23) (.24) (.62) Net asset value, end of period 10.37 10.59 11.63 14.11 14.35 13.14 Total Return (%) b (2.17) c (8.94) (16.88) (.12) 10.98 (8.83) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.23 d 2.04 2.00 1.99 2.00 1.96 Ratio of net expenses to average net assets 2.23 d 2.00 1.99 2.00 1.96 Ratio of net investment income to average net assets 4.92 d 6.07 4.83 4.04 3.25 3.84 Portfolio Turnover Rate 26.99 c 61.03 61.76 58.82 112.87 Net Assets, end of period ($ x 1,000) 2,830 3,554 6,295 14,651 26,463 24,306 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements . 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Class I Shares November 30, 2016 Year Ended May 31, (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 11.01 11.96 14.42 14.60 13.34 15.25 Investment Operations: Investment income—net a .36 .78 .77 .69 .65 .70 Net realized and unrealized gain (loss) on investments (.54) (1.73) (3.06) (.56) .99 (1.88) Total from Investment Operations (.18) (.95) (2.29) .13 1.64 (1.18) Distributions: Dividends from Investment income—net - - (.17) (.24) (.38) (.62) Dividends from net realized gain on investments - - - (.07) - (.11) Total Distributions - - (.17) (.31) (.38) (.73) Net asset value, end of period 10.83 11.01 11.96 14.42 14.60 13.34 Total Return (%) (1.63) b (7.87) (16.04) .94 12.18 (7.94) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 c 1.00 .94 1.00 .94 .93 Ratio of net expenses to average net assets 1.19 c 1.00 .94 1.00 .94 .93 Ratio of net investment income to average net assets 5.99 c 7.04 5.80 4.96 4.35 4.88 Portfolio Turnover Rate 26.99 b 29.71 61.03 61.76 58.82 112.87 Net Assets, end of period ($ x 1,000) 45,062 119,305 916,136 1,694,214 3,971,815 2,783,546 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements . 16 Six Months Ended Class Y Shares November 30, 2016 Year Ended May 31, (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 11.01 11.96 14.43 13.89 Investment Operations: Investment income—net b .35 .81 .73 .63 Net realized and unrealized gain (loss) on investments (.52) (1.76) (3.02) .07 Total from Investment Operations (.17) (.95) (2.29) .70 Distributions: Dividends from Investment income—net - - (.18) (.09) Dividends from net realized gain on investments - - - (.07) Total Distributions - - (.18) (.16) Net asset value, end of period 10.84 11.01 11.96 14.43 Total Return (%) (1.54) c (7.94) (15.94) 5.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 d .90 .88 .92 d Ratio of net expenses to average net assets 1.04 d .90 .88 .92 d Ratio of net investment income to average net assets 6.11 d 5.50 5.39 d Portfolio Turnover Rate 26.99 c 61.03 61.76 Net Assets, end of period ($ x 1,000) 8,020 9,489 98,002 78,882 a From July 1, 2013 (commencement of initial offering) to May 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements . 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Emerging Markets Debt Local Currency Fund (the “fund”) is a separate non-diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek to maximize total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 18 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 20 Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Foreign Government - 55,978,836 - Registered Investment Company 1,039,066 - - U.S. Treasury - 1,636,359 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts † - 731,034 - Swaps † - 4,151 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts † - (1,630,047) - Options Written - (117,538) - Swaps † - (3,423) - † Amount shown represents unrealized appreciation (depreciation) at period end. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At November 30, 2016, there were no transfers between levels of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended November 30, 2016 were as follows: Affiliated Investment Company Value 5/31/2016($) Purchases ($) Sales ($) Value 11/30/2016($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund † 2,161,210 35,744,636 36,866,780 1,039,066 1.7 † Formerly Dreyfus Institutional Preferred Plus Money Market Fund. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation 22 restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended May 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $199,244,330 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to May 31, 2016. The fund has $118,261,885 of short-term capital losses and $80,982,445 of long-term capital losses which can be carried forward for an unlimited period. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2016, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended November 30, 2016, Class C shares were charged $12,366 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended 24 November 30, 2016 , Class A and Class C shares were charged $6,396 and $4,122, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2016, the fund was charged $47,347 for transfer agency services and $1,581 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $716. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2016, the fund was charged $50,153 pursuant to the custody agreement. During the period ended November 30, 2016, the fund was charged $4,876 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $38,270, Distribution Plan fees $1,810, Shareholder Services Plan fees $1,543, custodian fees $90,000, Chief Compliance Officer fees $6,501 and transfer agency fees $14,036. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended November 30, 2016, redemption fees charged and retained by the fund amounted to $3,725. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, options transactions, forward contracts and swap transactions, during the period ended November 30, 2016, amounted to $28,604,246 and $99,472,415, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended November 30, 2016 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies, or as a substitute for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date 26 on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended November 30, 2016: Option Written: Face Amount Covered By Contracts ($) Premiums Received ($) Options Terminated Cost ($) Net Realized Gain (Loss) ($) Contracts outstanding May 31, 2016 6,000,000 114,967 Contracts written 14,820,000 190,048 Contracts terminated: Contracts expired 12,800,000 205,043 - 205,043 Contracts outstanding November 30, 2016 8,020,000 99,972 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at November 30, 2016: Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: Bank of America Brazilian Real, Expiring 12/2/2016 32,010,000 10,003,832 9,459,040 (544,792) Indonesian Rupiah, Expiring 1/13/2017 20,266,505,000 1,520,471 1,485,476 (34,995) Taiwan Dollar, Expiring 1/13/2017 19,160,000 612,336 602,031 (10,305) Barclays Bank Indonesian Rupiah, Expiring 1/13/2017 9,341,400,000 686,111 684,698 (1,413) Polish Zloty, Expiring 1/13/2017 10,970,000 2,761,432 2,608,582 (152,850) Citigroup Argentine Peso, Expiring 12/21/2016 3,820,000 242,694 237,017 (5,677) Brazilian Real, Expiring 12/2/2016 11,475,000 3,446,623 3,390,893 (55,730) 28 Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: (continued) Citigroup (continued) Chilean Peso, Expiring 1/13/2017 212,380,000 316,324 313,088 (3,236) Peruvian New Sol, Expiring 1/9/2017 1,130,000 330,265 329,364 (901) Russian Ruble, Expiring 1/13/2017 119,370,000 1,873,353 1,842,023 (31,330) Goldman Sachs International Colombian Peso, Expiring 1/13/2017 2,378,835,000 800,146 767,522 (32,624) Polish Zloty, Expiring 1/13/2017 10,100,000 2,542,403 2,401,703 (140,700) South African Rand, Expiring 1/13/2017 280,000 19,661 19,708 47 HSBC Polish Zloty, Expiring 12/1/2016 45,800 10,982 10,897 (85) JP Morgan Chase Bank Brazilian Real, Expiring 12/2/2016 7,360,000 2,317,381 2,174,900 (142,481) Colombian Peso, Expiring 1/13/2017 1,398,980,000 471,258 451,376 (19,882) Indian Rupee, Expiring 1/13/2017 21,655,000 319,772 314,930 (4,842) Malaysian Ringgit, Expiring 1/13/2017 16,180,000 3,851,727 3,616,849 (234,878) Peruvian New Sol, Expiring 1/9/2017 1,510,000 442,178 440,124 (2,054) Romanian Leu, Expiring 1/13/2017 8,260,000 2,008,362 1,945,490 (62,872) 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank (continued) Thai Baht, Expiring 1/13/2017 42,960,000 1,228,235 1,203,682 (24,553) Turkish Lira, Expiring 1/13/2017 2,400,000 766,724 691,397 (75,327) Morgan Stanley Capital Services Brazilian Real, Expiring 12/2/2016 2,390,000 722,294 706,251 (16,043) UBS South African Rand, Expiring 1/13/2017 2,180,000 151,125 153,443 2,318 Sales: Bank of America Indian Rupee, Expiring 1/13/2017 19,835,000 286,385 288,462 (2,077) South African Rand, Expiring 1/13/2017 15,945,000 1,129,049 1,122,316 6,733 Barclays Bank Indian Rupee, Expiring 1/13/2017 41,980,000 612,310 610,518 1,792 Philippine Peso, Expiring 1/13/2017 68,935,000 1,420,461 1,384,970 35,491 South Korean Won, Expiring 1/13/2017 733,000,000 646,327 626,978 19,349 Citigroup Argentine Peso, Expiring 7/13/2017 11,450,000 656,160 632,945 23,215 Brazilian Real, Expiring 2/2/2017 5,425,000 1,564,889 1,573,583 (8,694) 30 Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) Citigroup (continued) Colombian Peso, Expiring 1/13/2017 534,400,000 175,328 172,422 2,906 Euro, Expiring 12/30/2016 880,000 929,694 934,381 (4,687) South Korean Won, Expiring 1/13/2017 722,095,000 634,401 617,650 16,751 Goldman Sachs International Mexican New Peso, Expiring 1/13/2017 1,640,000 87,560 79,267 8,293 Russian Ruble, Expiring 1/13/2017 284,640,000 4,494,765 4,392,337 102,428 HSBC Mexican New Peso, Expiring 1/13/2017 5,930,000 308,687 286,617 22,070 Singapore Dollar, Expiring 12/30/2016 890,000 624,748 620,962 3,786 JP Morgan Chase Bank Argentine Peso, Expiring 12/21/2016 10,100,000 636,822 626,667 10,155 7/13/2017 16,270,000 937,482 899,391 38,091 Brazilian Real, Expiring 12/2/2016 53,235,000 16,105,543 15,731,084 374,459 Chilean Peso, Expiring 1/13/2017 633,090,000 949,403 933,293 16,110 Euro, Expiring 12/30/2016 295,000 313,462 313,230 232 Hong Kong Dollar, Expiring 1/19/2017 7,265,000 919,970 936,989 (17,019) 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) Hungarian Forint, Expiring 1/13/2017 116,595,000 414,221 395,535 18,686 Indonesian Rupiah, Expiring 1/13/2017 11,289,550,000 850,437 827,492 22,945 Taiwan Dollar, Expiring 1/13/2017 59,020,000 1,859,659 1,854,482 5,177 Gross Unrealized Appreciation Gross Unrealized Depreciation Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal 32 amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at November 30, 2016: OTC Interest Rate Swaps Notional Amount ($) Currency/ Floating Rate Counterparty (Pay) Receive Fixed Rate (%) Expiration Unrealized Appreciation (Depreciation) ($) 1,700,000 USD - 6 MONTH LIBOR Morgan Stanley Capital Services 2.62 8/31/2025 (3,423) 5,250,000 PLN - 1 YEAR LIBOR Citigroup 2.72 6/1/2025 4,151 Gross Unrealized Appreciation Gross Unrealized Depreciation The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of November 30, 2016 is shown below: Derivative Assets ($) Derivative Liabilities ($) Interest rate risk 4,151 1 Interest rate risk (3,423) 1 Foreign exchange risk 731,034 2 Foreign exchange risk (1,747,585) Gross fair value of derivative contracts 735,185 Statement of Assets and Liabilities location: 1 Unrealized appreciation (depreciation) on swap agreements. 2 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 3 Outstanding options written, at value. 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended November 30, 2016 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Underlying risk Options Transactions 1 Forward Contracts 2 Swap Transactions 3 Total Interest rate - - 426,389 426,389 Foreign exchange 190,443 (5,139,634) - Total 190,443 426,389 Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Underlying risk Options Transactions 4 Forward Contracts 5 Swap Transactions 6 Total Interest rate - - (374,181) Foreign exchange (108,527) 483,356 - 374,829 Total 483,356 648 Statement of Operations location: 1 Net realized gain (loss) on options transactions. 2 Net realized gain (loss) on forward foreign currency exchange contracts. 3 Net realized gain (loss) on swap transactions. 4 Net unrealized appreciation (depreciation) on options transactions. 5 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on swap transactions. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. 34 At November 30, 2016, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Options - (117,538) Forward contracts 731,034 (1,630,047) Swaps 4,151 (3,423) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 735,185 (1,751,008) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements 735,185 (1,751,008) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of November 30, 2016: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) 2 Assets ($) Bank of America 6,733 (6,733) - - Barclays Bank 56,632 (56,632) - - Citigroup 47,023 (47,023) - - Goldman Sachs International 110,768 (110,768) - - HSBC 25,856 (85) - 25,771 JP Morgan Chase Bank 485,855 (485,855) - - UBS 2,318 - - 2,318 Total 735,185 - 28,089 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) 2 Liabilities ($) Bank of America (592,169) 6,733 504,000 (81,436) Barclays Bank (158,543) 56,632 101,911 - Citigroup (126,431) 47,023 - (79,408) Goldman Sachs International (212,905) 110,768 1,000 (101,137) HSBC (85) 85 - - JP Morgan Chase Bank (641,409) 485,855 - (155,554) Morgan Stanley Capital Services (19,466) - - (19,466) Total 707,096 606,911 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. The following summarizes the average market value of derivatives outstanding during the period ended November 30, 2016 : Average Market Value ($) Foreign currency options contracts 43,900 Forward contracts 98,449,517 The following summarizes the average notional value of swap agreements outstanding during the period ended November 30, 2016: Average Notional Value ($) Interest rate swap agreements 5,780,345 At November 30, 2016, accumulated net unrealized depreciation on investments was $13,750,528, consisting of $1,133,937 gross unrealized appreciation and $14,884,465 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 36 NOTES 37 For More Information Dreyfus Emerging Markets Debt Local Currency Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DDBAX Class C: DDBCX Class I: DDBIX Class Y: DDBYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6081SA1116 Dreyfus Equity Income Fund SEMIANNUAL REPORT November 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Equity Income Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Equity Income Fund, covering the six-month period from June 1, 2016 through November 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over the reporting period despite occasional bouts of volatility stemming from economic and political developments. In the wake of a robust market rally during the spring of 2016, a referendum in the United Kingdom to leave the European Union triggered heightened market turbulence in June. The market rally resumed over the summer as geopolitical concerns eased, and several broad measures of stock market performance climbed to record highs. Stock prices moderated prior to U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality sovereign bonds moved lower over much of the reporting period due to robust investor demand for current income, but yields surged higher after the election amid expectations of rising interest rates. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation December 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from June 1, 2016 through November 30, 2016, as provided by C. Wesley Boggs, William S. Cazalet, CAIA, Ronald P. Gala, CFA, and Peter D. Goslin, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2016, Dreyfus Equity Income Fund’s Class A shares produced a total return of 6.35%, Class C shares returned 5.96%, Class I shares returned 6.53%, and Class Y shares returned 6.48%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (the “Index”), provided a total return of 6.00% for the same period. 2 U.S. stocks gained ground during the reporting period on the strength of moderate domestic economic growth and expectations of new fiscal and tax policies from the U.S. government. The fund’s relative performance as compared to the Index was primarily due to strong security selections in the information technology and health care sectors. The Fund’s Investment Approach The fund seeks total return consisting of capital appreciation and income. To pursue its goal, the fund invests primarily in equity securities, with a particular focus on dividend-paying stocks. When selecting securities, we use a computer model to identify and rank stocks within an industry or sector. Next, we generally select what we believe to be the most attractive of the higher-ranked securities. We manage risk by diversifying the fund’s investments across companies and industries, seeking to limit the potential adverse impact of a decline in any one stock or industry. Economic and Political Developments Drove Equity Markets U.S. equities started the reporting period on a strong note, driven higher by positive employment data, rebounding commodity prices, and the decision by the Federal Reserve Board to delay further interest rate increases in light of global economic uncertainties. The market’s advance faltered later in June over concerns regarding the United Kingdom’s (UK) referendum to leave the European Union, but the declines proved short lived after investors realized that the UK’s departure would not take place immediately, and that the long-term global economic impact was likely to be limited. By early July, the market had regained most of the ground it had lost. Stocks continued advancing amid encouraging domestic economic data, and the Index climbed to new record highs over the summer. U.S. stock prices remained flat in September and gave back some of their previous gains in October when investors responded cautiously to political uncertainty ahead of the presidential election. After the election, U.S. stocks rallied broadly to new record highs as investors revised their expectations for future U.S. fiscal and tax policies, which many believed could boost U.S. economic growth and foster a friendlier business environment for certain industry groups. Indeed, more than half of the Index’s gains for the reporting period were achieved in the weeks following the election. Valuation Factors Enhanced Fund Performance The valuation factors considered by the fund’s disciplined stock selection process proved highly effective during the reporting period when investors favored fundamentally sound 3 DISCUSSION OF FUND PERFORMANCE (continued) companies with reasonable or inexpensive market capitalizations. Over the reporting period’s first half, investors seeking competitive levels of current income flocked to the dividend-paying stocks on which the fund primarily focuses, but demand for higher yielding equities moderated over the second half. In this environment, the fund benefited from strong security selections in the information technology sector, where holdings such as data storage specialist Seagate Technology and technology infrastructure provider Hewlett Packard Enterprise fared especially well. In the health care sector, pharmaceutical developer Merck & Co. surged higher in post-election trading amid investor expectations that previous drug-pricing pressures would abate and the Affordable Care Act would be repealed under the new presidential administration. Likewise, natural gas transporter ONEOK and banking giant JPMorgan Chase & Co. gained value in anticipation of reduced regulatory burdens. On the other hand, an underweighted position in the financial sector prevented the fund from participating more fully in its gains toward the end of the reporting period, and lack of exposure to Bank of America especially weighed on relative results. In other areas, the fund experienced performance shortfalls from tobacco seller Philip Morris International, utility FirstEnergy, and office equipment producer Pitney Bowes. Maintaining a Focus on Fundamentals In our analysis, investors are likely to return their focus to underlying company fundamentals when economic conditions stabilize and the business implications of new government policies become clearer. We have maintained the fund’s disciplined investment approach, which favors high-quality companies with attractive valuations, high dividends, and the potential for earnings growth. Although the fund’s assets have remained broadly diversified across the Index’s various economic sectors, our quantitative models recently have identified an ample number of opportunities in the telecommunications services, utilities, consumer staples, and energy sectors, but we have found fewer stocks meeting our criteria in the industrials, consumer discretionary, financials, and healthcare sectors. December 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Index is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Equity Income Fund from June 1, 2016 to November 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund's annualized expense ratio of 1.10% for Class A, 1.85% for Class C, .85% for Class I and .84% for Class Y, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS November 30, 2016 (Unaudited) Common Stocks - 99.3% Shares Value ($) Automobiles & Components - 2.1% Ford Motor 431,600 5,161,936 General Motors 26,400 911,592 Banks - 3.3% JPMorgan Chase & Co. 115,505 9,260,036 New York Community Bancorp 17,150 274,057 Capital Goods - 5.2% Boeing 17,400 2,619,744 General Dynamics 3,660 641,781 General Electric 324,250 9,973,930 Northrop Grumman 1,850 461,853 Raytheon 4,970 743,214 Timken 7,200 281,160 Commercial & Professional Services - 1.2% ManpowerGroup 18,300 1,563,003 Pitney Bowes 133,215 1,911,635 Consumer Durables & Apparel - .4% Brunswick 15,000 751,800 Leggett & Platt 9,500 456,570 Consumer Services - 3.8% Carnival 6,950 357,300 Darden Restaurants 134,000 9,822,200 Las Vegas Sands 12,100 758,307 Diversified Financials - .5% Ares Capital 46,163 a 740,455 Donnelley Financial Solutions 20,325 387,598 Federated Investors, Cl. B 13,100 360,119 Energy - 9.9% Chevron 15,760 1,758,186 CVR Energy 31,200 a 521,976 Exxon Mobil 79,410 6,932,493 6 Common Stocks - 99.3% (continued) Shares Value ($) Energy - 9.9% (continued) HollyFrontier 5,200 149,604 Kinder Morgan 33,700 748,140 Marathon Petroleum 21,200 996,824 Nabors Industries 25,400 408,940 Noble 46,100 a 286,742 Occidental Petroleum 8,200 585,152 ONEOK 167,400 9,195,282 Spectra Energy 7,900 323,505 Valero Energy 92,800 5,712,768 Williams Cos. 20,000 614,000 Food & Staples Retailing - 2.9% Wal-Mart Stores 116,040 Food, Beverage & Tobacco - 6.5% Altria Group 129,870 8,302,589 Coca-Cola 16,200 653,670 Philip Morris International 110,290 9,736,401 Health Care Equipment & Services - .1% Abbott Laboratories 8,280 Household & Personal Products - 2.5% Kimberly-Clark 41,400 4,786,254 Procter & Gamble 28,700 2,366,602 Insurance - 1.9% Old Republic International 97,600 1,744,112 Principal Financial Group 13,000 749,970 Prudential Financial 30,405 3,058,743 Materials - 2.2% Dow Chemical 52,500 2,925,300 LyondellBasell Industries, Cl. A 13,200 1,192,224 Nucor 33,300 2,070,927 Media - .1% TEGNA 16,600 Pharmaceuticals, Biotechnology & Life Sciences - 11.3% AbbVie 158,030 9,608,224 Amgen 12,800 1,844,096 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 11.3% (continued) Eli Lilly & Co. 5,770 387,282 Gilead Sciences 9,000 663,300 Johnson & Johnson 88,550 9,855,615 Merck & Co. 33,210 2,032,120 Pfizer 249,957 8,033,618 Real Estate - 8.7% Annaly Capital Management 267,110 b 2,729,864 Camden Property Trust 9,200 b 724,132 Chimera Investment 190,620 b 3,232,915 DDR 59,400 b 904,068 Equity Residential 8,900 b 534,089 General Growth Properties 13,300 b 337,022 Hospitality Properties Trust 14,340 b 415,788 Host Hotels & Resorts 108,400 b 1,933,856 Lamar Advertising, Cl. A 5,200 b 344,708 Macerich 12,600 b 855,414 MFA Financial 722,400 b 5,649,168 Public Storage 3,900 b 816,270 Starwood Property Trust 169,500 b 3,808,665 Tanger Factory Outlet Centers 16,500 b 568,755 Two Harbors Investment 163,800 b 1,420,146 WP Carey 12,200 b 709,064 Retailing - 3.1% Best Buy 84,400 3,857,080 Kohl's 26,200 1,410,346 Target 47,500 3,668,900 Semiconductors & Semiconductor Equipment - 2.3% Intel 105,995 3,678,026 KLA-Tencor 3,700 295,408 Texas Instruments 33,000 2,439,690 Software & Services - 10.3% CA 135,450 4,328,982 International Business Machines 52,990 8,596,038 Leidos Holdings 2,300 117,760 Microsoft 112,385 6,772,320 8 Common Stocks - 99.3% (continued) Shares Value ($) Software & Services - 10.3% (continued) Oracle 6,790 272,890 Paychex 43,300 2,552,535 Western Union 212,500 a 4,468,875 Xerox 250,900 2,345,915 Technology Hardware & Equipment - 8.1% Apple 82,720 9,142,214 Cisco Systems 41,200 1,228,584 HP 654,050 10,072,370 Seagate Technology 69,350 a 2,780,935 Telecommunication Services - 6.4% AT&T 241,560 9,331,463 CenturyLink 155,900 3,666,768 Verizon Communications 106,670 5,322,833 Transportation - .4% United Parcel Service, Cl. B 10,420 Utilities - 6.1% American Electric Power 43,360 2,560,408 Avangrid 22,400 810,208 CMS Energy 8,650 347,903 DTE Energy 10,700 996,063 Duke Energy 12,900 951,633 Entergy 9,100 625,443 Exelon 16,900 549,419 FirstEnergy 289,800 9,067,842 PPL 47,400 1,586,004 Total Common Stocks (cost $247,822,945) Other Investment - .9% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,514,107) 2,514,107 c 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,822,813) 1,822,813 c Total Investments (cost $252,159,865) 100.8% Liabilities, Less Cash and Receivables (.8%) Net Assets 100.0% a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $6,417,781 and the value of the collateral held by the fund was $6,778,301, consisting of cash collateral of $1,822,813 and U.S. Government & Agency securities valued at $4,955,488. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotechnology & Life Sciences 11.3 Software & Services 10.3 Energy 9.9 Real Estate 8.7 Technology Hardware & Equipment 8.1 Food, Beverage & Tobacco 6.5 Telecommunication Services 6.4 Utilities 6.1 Capital Goods 5.2 Consumer Services 3.8 Banks 3.3 Retailing 3.1 Food & Staples Retailing 2.9 Household & Personal Products 2.5 Semiconductors & Semiconductor Equipment 2.3 Materials 2.2 Automobiles & Components 2.1 Insurance 1.9 Money Market Investments 1.5 Commercial & Professional Services 1.2 Diversified Financials .5 Consumer Durables & Apparel .4 Transportation .4 Health Care Equipment & Services .1 Media .1 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES November 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $6,417,781)—Note 1(b): Unaffiliated issuers 247,822,945 284,579,869 Affiliated issuers 4,336,920 4,336,920 Cash 410,366 Receivable for investment securities sold 23,446,174 Dividends and securities lending income receivable 911,185 Receivable for shares of Beneficial Interest subscribed 358,722 Prepaid expenses 30,675 314,073,911 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 252,900 Payable for investment securities purchased 25,242,966 Liability for securities on loan—Note 1(b) 1,822,813 Payable for shares of Beneficial Interest redeemed 158,290 Accrued expenses 88,333 27,565,302 Net Assets ($) 286,508,609 Composition of Net Assets ($): Paid-in capital 248,083,782 Accumulated undistributed investment income—net 1,169,602 Accumulated net realized gain (loss) on investments 498,301 Accumulated net unrealized appreciation (depreciation) on investments 36,756,924 Net Assets ($) 286,508,609 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 218,352,632 22,178,569 43,658,750 2,318,658 Shares Outstanding 12,555,117 1,293,870 2,500,855 133,003 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Six Months Ended November 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 5,601,318 Affiliated issuers 2,434 Income from securities lending—Note 1(b) 26,484 Total Income 5,630,236 Expenses: Management fee—Note 3(a) 1,010,776 Shareholder servicing costs—Note 3(c) 453,556 Distribution fees—Note 3(b) 75,925 Registration fees 31,679 Professional fees 28,983 Custodian fees—Note 3(c) 17,743 Prospectus and shareholders’ reports 11,752 Trustees’ fees and expenses—Note 3(d) 9,559 Loan commitment fees—Note 2 2,804 Miscellaneous 11,507 Total Expenses 1,654,284 Less—reduction in expenses due to undertaking—Note 3(a) (135,896) Less—reduction in fees due to earnings credits—Note 3(c) (895) Net Expenses 1,517,493 Investment Income—Net 4,112,743 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,040,736 Net unrealized appreciation (depreciation) on investments 9,247,141 Net Realized and Unrealized Gain (Loss) on Investments 12,287,877 Net Increase in Net Assets Resulting from Operations 16,400,620 See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2016 (Unaudited) Year Ended May 31, 2016 Operations ($): Investment income—net 4,112,743 7,504,094 Net realized gain (loss) on investments 3,040,736 7,344,777 Net unrealized appreciation (depreciation) on investments 9,247,141 (12,894,817) Net Increase (Decrease) in Net Assets Resulting from Operations 16,400,620 1,954,054 Dividends to Shareholders from ($): Investment income—net: Class A (3,063,774) (6,076,979) Class C (221,564) (390,126) Class I (476,910) (677,892) Class Y (35,947) (84,741) Net realized gain on investments: Class A - (12,491,681) Class C - (1,058,042) Class I - (1,086,444) Class Y - (185,745) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 23,736,866 40,050,852 Class C 4,423,348 5,221,054 Class I 22,540,706 11,316,006 Class Y - 1,961,079 Dividends reinvested: Class A 2,771,101 17,283,680 Class C 148,595 972,357 Class I 390,946 1,263,553 Class Y 35,646 267,108 Cost of shares redeemed: Class A (25,178,595) (54,511,974) Class C (1,544,565) (4,717,939) Class I (5,268,559) (15,732,134) Class Y (45,000) (3,301,595) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 22,010,489 72,047 Total Increase (Decrease) in Net Assets 34,612,914 Net Assets ($): Beginning of Period 251,895,695 271,921,244 End of Period 286,508,609 251,895,695 Undistributed investment income—net 1,169,602 855,054 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended November 30, 2016 (Unaudited) Year Ended May 31, 2016 Capital Share Transactions (Shares): Class A a Shares sold 1,393,364 2,444,185 Shares issued for dividends reinvested 164,209 1,105,022 Shares redeemed (1,478,221) (3,321,905) Net Increase (Decrease) in Shares Outstanding 79,352 227,302 Class C a Shares sold 263,465 325,511 Shares issued for dividends reinvested 8,924 63,252 Shares redeemed (92,540) (294,363) Net Increase (Decrease) in Shares Outstanding 179,849 94,400 Class I a Shares sold 1,311,531 689,686 Shares issued for dividends reinvested 23,045 79,838 Shares redeemed (306,587) (929,836) Net Increase (Decrease) in Shares Outstanding 1,027,989 Class Y Shares sold - 126,199 Shares issued for dividends reinvested 2,107 17,043 Shares redeemed (2,669) (209,938) Net Increase (Decrease) in Shares Outstanding a During the period ended November 30, 2016 2,204 Class C shares representing $36,472 were exchanged for 2,164 Class I shares and during the period ended May 31, 2016 1,022 Class A shares representing $17,412 were exchanged for 1,018 Class I shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended November 30, 2016 Year Ended May 31, Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 16.59 18.01 17.55 15.42 13.16 13.23 Investment Operations: Investment income—net a .26 .52 .48 .45 .50 .39 Net realized and unrealized gain (loss) on investments .79 (.37) .94 2.28 2.40 .01 Total from Investment Operations 1.05 .15 1.42 2.73 2.90 .40 Distributions: Dividends from investment income—net (.25) (.50) (.48) (.42) (.49) (.36) Dividends from net realized gain on investments - (1.07) (.48) (.18) (.15) (.11) Total Distributions (.25) (1.57) (.96) (.60) (.64) (.47) Net asset value, end of period 17.39 16.59 18.01 17.55 15.42 13.16 Total Return (%) b 6.35 c 1.54 8.41 18.11 22.65 3.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.21 d 1.21 1.21 1.21 1.30 1.80 Ratio of net expenses to average net assets 1.10 d 1.10 1.10 1.10 1.15 1.19 Ratio of net investment income to average net assets 3.08 d 3.12 2.69 2.75 3.48 2.99 Portfolio Turnover Rate 35.16 c 65.19 42.17 20.36 53.66 66.38 Net Assets, end of period ($ x 1,000) 218,353 206,929 220,644 178,781 107,425 51,754 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2016 Year Ended May 31, Class C Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 16.36 17.79 17.35 15.26 13.03 13.10 Investment Operations: Investment income—net a .20 .39 .34 .33 .39 .30 Net realized and unrealized gain (loss) on investments .77 (.37) .93 2.25 2.37 .01 Total from Investment Operations .97 .02 1.27 2.58 2.76 .31 Distributions: Dividends from investment income—net (.19) (.38) (.35) (.31) (.38) (.27) Dividends from net realized gain on investments - (1.07) (.48) (.18) (.15) (.11) Total Distributions (.19) (1.45) (.83) (.49) (.53) (.38) Net asset value, end of period 17.14 16.36 17.79 17.35 15.26 13.03 Total Return (%) b 5.96 c .80 7.59 17.18 21.74 2.47 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.92 d 1.92 1.92 2.00 2.11 2.96 Ratio of net expenses to average net assets 1.85 d 1.85 1.85 1.85 1.90 2.00 Ratio of net investment income to average net assets 2.32 d 2.39 1.94 2.00 2.76 2.30 Portfolio Turnover Rate 35.16 c 65.19 42.17 20.36 53.66 66.38 Net Assets, end of period ($ x 1,000) 22,179 18,222 18,137 15,077 7,715 4,148 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended November 30, 2016 Year Ended May 31, Class I Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 16.65 18.08 17.61 15.47 13.20 13.26 Investment Operations: Investment income—net a .28 .54 .52 .50 .55 .42 Net realized and unrealized gain (loss) on investments .80 (.36) .95 2.28 2.39 .02 Total from Investment Operations 1.08 .18 1.47 2.78 2.94 .44 Distributions: Dividends from investment income—net (.27) (.54) (.52) (.46) (.52) (.39) Dividends from net realized gain on investments - (1.07) (.48) (.18) (.15) (.11) Total Distributions (.27) (1.61) (1.00) (.64) (.67) (.50) Net asset value, end of period 17.46 16.65 18.08 17.61 15.47 13.20 Total Return (%) 6.53 b 1.80 8.61 18.47 22.96 3.47 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 c .92 .96 1.12 1.60 Ratio of net expenses to average net assets .85 c .85 .85 .85 .90 .93 Ratio of net investment income to average net assets 3.30 c 3.32 2.93 2.99 3.74 3.31 Portfolio Turnover Rate 35.16 b 65.19 42.17 20.36 53.66 66.38 Net Assets, end of period ($ x 1,000) 43,659 24,525 29,527 29,862 11,878 3,208 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2016 Year Ended May 31, Class Y Shares (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 16.63 18.04 17.61 15.26 Investment Operations: Investment income—net b .29 .56 .55 .38 Net realized and unrealized gain (loss) on investments .78 (.36) .88 2.51 Total from Investment Operations 1.07 .20 1.43 2.89 Distributions: Dividends from investment income—net (.27) (.54) (.52) (.36) Dividends from net realized gain on investments - (1.07) (.48) (.18) Total Distributions (.27) (1.61) (1.00) (.54) Net asset value, end of period 17.43 16.63 18.04 17.61 Total Return (%) 6.48 c 1.85 8.50 19.27 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .85 d .84 .84 .97 d Ratio of net expenses to average net assets .84 d .84 .84 .85 d Ratio of net investment income to average net assets 3.34 d 3.37 3.21 2.75 d Portfolio Turnover Rate 35.16 c 65.19 42.17 20.36 Net Assets, end of period ($ x 1,000) 2,319 2,221 3,614 824 a From July 1, 2013 (commencement of initial offering) to May 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Equity Income Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek total return (consisting of capital appreciation and income). The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 20 Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depositary Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 284,293,127 - - Equity Securities - Foreign Common Stocks † 286,742 - - Registered Investment Companies 4,336,920 - - † See Statement of Investments for additional detailed categorizations. At November 30, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended November 30, 2016, The Bank 22 of New York Mellon earned $4,935 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended November 30, 2016 were as follows: Affiliated Investment Company Value 5/31/2016 ($) Purchases ($) Sales ($) Value 11/30/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares † 4,458,032 28,702,999 33,161,031 - - Dreyfus Institutional Preferred Government Plus Money Market Fund †† 742,258 30,308,304 28,536,455 2,514,107 .9 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares † - 12,884,003 11,061,190 1,822,813 .6 Total † During the period ended November 30, 2016, the Dreyfus Institutional Cash Advantage Fund was acquired by Dreyfus Preferred Money Market Fund. †† Formerly Dreyfus Institutional Preferred Plus Money Market Fund. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid on a monthly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended May 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2016 was as follows: ordinary income $7,229,738 and long-term capital gains $14,821,912. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2016, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from June 1, 2016 through October 1, 2017, to waive receipt of its fees and/or assume the expenses of the fund so that direct annual fund operating expenses (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .85% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $135,896 during the period ended November 30, 2016. 24 During the period ended November 30, 2016, the Distributor retained $7,889 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended November 30, 2016, Class C shares were charged $75,925 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2016 , Class A and Class C shares were charged $268,008 and $25,308, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2016, the fund was charged $37,381 for transfer agency services and $1,972 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $895. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2016, the fund was charged $17,743 pursuant to the custody agreement. During the period ended November 30, 2016, the fund was charged $4,876 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $174,391, Distribution Plan fees $13,138, Shareholder Services Plan fees $48,868, custodian fees $28,802, Chief Compliance Officer fees $6,501 and transfer agency fees $8,771, which are offset against an expense reimbursement currently in effect in the amount of $27,571. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2016, amounted to $115,801,035 and $93,824,788, respectively. At November 30, 2016, accumulated net unrealized appreciation on investments was $36,756,924, consisting of $40,513,918 gross unrealized appreciation and $3,756,994 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 26 NOTES 27 NOTES 28 NOTES 29 For More Information Dreyfus Equity Income Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DQIAX Class C: DQICX Class I: DQIRX Class Y: DQIYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6144SA1116 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 26, 2017 By: /s/ James Windels James Windels Treasurer Date: January 26, 2017 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
